DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is unclear because the claim is directed to a hydrocracking method, but no hydrocracking step is set forth in the claim. The only step is a mixing step to produce a molybdenum disulfide catalyst, but it is not clear whether the step also entails hydrocracking or an additional step is necessary. Claims 12-16 depend from claim 11 and impart its insufficiencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 8-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8 and 9 are directed to characteristics of the molybdenum disulfide catalyst. However, the office notes that claim 1 is directed to the catalyst precursor. Thus, limitations regarding the characteristics of a composition obtained from the catalyst precursor do not limit the catalyst precursor itself.
Regarding claim 10, similar to the above analysis, claim 10 specifies characteristics of the heavy oil which is intended to be mixed with the catalyst precursor. Given that claim 1 is directed to the catalyst precursor composition, characteristics of a heavy oil which is intended to be mixed with the catalyst precursor is not limiting the catalyst precursor itself.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (KR 20120069959).
Seo is cited from the English machine translation provided herewith.
Regarding claims 1-7, Seo discloses a molybdenum disulfide precursor prepared by reacting molybdenum hexacarbonyl with a phosphine oxide-based ligand compound represented by the following formula (see p. 2, first half of page; p. 3, first half of page):

    PNG
    media_image1.png
    230
    270
    media_image1.png
    Greyscale

A representative ligand compound is trioctylphospine oxide (see p. 2, paragraph beginning “the phosphine oxide-based compound”).
Accordingly, the resulting composition is considered to be in line with that represented by claimed chemical formulas 2 and 4, where R1, R2, and R3 are each a C8 alkyl, evidenced by Example 4 in the instant specification. The additional limitations regarding the intended use of the catalyst precursor are not considered to patentably distinguish the instant claims, which are directed to the precursor itself, not the catalyst obtained therefrom.
Regarding claims 8-10, the office reiterates that the claims are directed to the catalyst precursor, not the catalyst obtained therefrom. Given that the limitations set forth in claims 8-10 pertain to the catalyst composition, they are not considered to limit the catalyst precursor. Given that Seo discloses the catalyst precursor as claimed, claims 8-10 are anticipated for the same reasons discussed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lott et al (US 2005/0241991).
Regarding claims 11-13, Seo discloses the molybdenum disulfide precursor discussed above in the rejection of claim 1, which applies equally to the analogous limitations in claims 11-13. Seo further discloses that the molybdenum sulfide may be used as a refinery catalyst (see paragraph bridging pp. 3-4), but does not explicitly disclose a hydrocracking method or the specifics thereof, as claimed.
In this regard, the office notes that molybdenum disulfide is known to be an effective catalyst for hydrocracking heavy oil feedstocks, as shown in Lott (see [0017]; [0032]; [0112]). In particular, Lott discloses a molybdenum disulfide catalyst precursor either being mixed with a heavy oil diluent and decomposed to form the molybdenum disulfide catalyst or formed in situ in the hydrocracking reactor by mixing with the heavy hydrocarbon feed and heated (see [0100]-[0105]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use the molybdenum disulfide catalyst as prepared and disclosed in Seo specifically for a hydrocracking process, wherein Seo discloses use of the catalyst in refinery processes and Lott establishes that molybdenum disulfide catalysts prepared from decomposition of precursors thereof are advantageous in processes for hydrocracking heavy oil, e.g. by inhibiting formation of coke precursors and sediment (see [0003]).
Regarding claim 15, Lott discloses adding the catalyst precursor to the heavy oil feedstock (reactant) to provide a concentration of catalyst metal in the range of 5 ppm to 500 ppm by weight (see [0112]), overlapping the claimed range.
Regarding claim 16, Lott discloses hydrocracking conditions including a temperature 430 to 450°C of and a pressure of 2000 psig (136 atm) (see [0148]), within the claimed ranges.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lott, as applied to claim 11, in further view of Simon et al (US 2013/0180886).
Regarding claim 14, Seo does not disclose wherein the catalyst is doped with phosphorus.
Simon discloses doping a hydrocracking catalyst with phosphorus. The dopant is an added element which has no catalytic nature in itself, but increases the catalytic activity of the metal(s) (see [0058]). 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Seo in view of Lott by doping the catalyst with phosphorus, as suggested by Simon, in order to increase the catalytic activity of metal (molybdenum) of the catalyst.
Further regarding claim 14, Simon discloses adding phosphorus in an amount of 0.1 to 20% by weight (see [0063]). The office notes that Simon discloses phosphorus concentration based on weight, not atom% based upon the total number of atoms in the catalyst. The weight percent disclosed in Simon is expected to be, at the very least, overlapping with the claimed atom%. In the alternative, based upon the disclosure in Simon that the dopant is added to increase the catalytic activity of the metal, as discussed above, determining the optimum concentration of dopant in the catalyst composition would have been obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed phosphorus concentration is not considered to patentably distinguish the instant claims over the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772